141 F.3d 1167
NOTICE:  Eighth Circuit Rule 28A(k) governs citation of unpublished opinions and provides that they are not precedent and generally should not be cited unless relevant to establishing the doctrines of res judicata, collateral estoppel, the law of the case, or if the opinion has persuasive value on a material issue and no published opinion would serve as well.Robert Lee ARTIC, Appellant,v.F.C.I., Waseca;  Bureau of Prisons;  J.W. TIPPY, Warden, Appellees.
No. 97-2329.
United States Court of Appeals, Eighth Circuit.
Submitted:  March 3, 1998.Filed:  March 20, 1998.

Appeal from the United States District Court for the District of Minnesota.
Before McMILLIAN, LOKEN, and MURPHY, Circuit Judges.
PER CURIAM.


1
Robert Lee Artic moves to reinstate his appeal from a final order of the United States District Court for the District of Minnesota denying Artic's 28 U.S.C. § 2241 petition for a writ of habeas corpus.  We grant Artic's motion to reinstate his appeal.  In light of our recent decision in Martin v. Gerlinski, 133 F.3d 1076 (8th Cir.1998), and for the reasons discussed therein, we reverse the judgment of the district court and remand the case to the district court with instructions to refer the case to the Bureau of Prisons to properly consider Artic's eligibility for a sentence reduction under 18 U.S.C. § 3621(e)(2)(B).  See 8th Cir.  R. 47A(a).